Citation Nr: 9901252	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-30 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether a timely appeal was filed from a May 1994 rating 
decision which denied entitlement to service connection for 
neck strain, hearing loss, tinnitus, and a dental disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953, and from June 1990 to July 1992.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from determination by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
found that the veteran had not perfected a timely appeal to 
the rating decision of May 23, 1994.

A personal hearing was held before the RO in June 1998, a 
transcript of which is of record.


FINDINGS OF FACT

1.  In a rating decision dated May 23, 1994, the RO denied 
the veterans claims of entitlement to service connection for 
neck strain, hearing loss, tinnitus, and a dental disorder.  
The veteran was informed of this adverse rating decision by 
correspondence dated June 29, 1994.

2.  The veterans Notice of Disagreement was received by the 
RO on April 12, 1995.  Also submitted at that time was a 
separate statement written by the veteran to the VA Hospital 
in Roseburg, Oregon.  In both of these statement the veteran 
reported that he would be out of the country until some time 
in June or July.

3.  A Statement of the Case was issued to the veteran on June 
1, 1995.

4.  On July 20, 1995, the RO received the veterans request 
for a 120 day extension in which to file his Substantive 
Appeal.  He also expressed his desire for a personal hearing 
regarding the underlying claims.  No response to this request 
for an extension is on file.

5.  The veterans VA Form 9, Appeal to the Board, was 
received August 25, 1995.


CONCLUSION OF LAW

The veteran perfected a timely appeal to the ROs decision of 
May 23, 1994.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.102, 20.200, 20.202, 20.302-20.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  In a rating decision dated May 23, 1994, the RO 
denied the veterans claims of entitlement to service 
connection for neck strain, hearing loss, tinnitus, and a 
dental disorder.  The veteran was informed of this adverse 
rating decision by correspondence dated June 29, 1994.  This 
correspondence also shows that a VA Form 4107 was enclosed 
which explained the veterans procedural and appellate 
rights.

The veterans Notice of Disagreement was received by the RO 
on April 12, 1995.  Among other things, the veteran reported 
that he was going to Spain on an assignment, and would not be 
returning to the United States until late June or early July.  
Also submitted at that time was a separate statement written 
by the veteran informing the VA Hospital in Roseburg, Oregon, 
that he would be out of the country until mid-July.  Both of 
these statements were dated in March 1995.

A Statement of the Case was subsequently issued to the 
veteran on June 1, 1995.  

On July 20, 1995, the RO received the veterans request for a 
120 day extension in which to file his Substantive Appeal.  
This request was dated July 18, 1995.  The veteran reported 
that he had been out of the country until recently, and had 
only just received the Statement of the Case.  Therefore, he 
asserted that he needed time in which to complete his 
Substantive Appeal.  He also expressed his desire for a 
personal hearing with respect to the underlying claims.  No 
response to this request for an extension is on file.

The veteran submitted a completed VA Form 9, Appeal to the 
Board, on August 25, 1995, regarding the underlying service 
connection claims.  

On file is an October 1995 letter from the RO to the veteran 
informing him that he was scheduled for a personal hearing on 
October 24, 1995.  The record shows that the veteran failed 
to appear for this scheduled hearing.

In February 1996, the RO informed the veteran that the time 
limit for filing his VA Form 9 had expired, and that the 
rating decision denying his service connection claims was now 
final.  The veteran responded in March 1996 by submitting a 
copy of the VA Form 9 which had been received August 25, 
1995.  In August 1996, the veteran submitted another 
statement wherein he requested information as to the status 
of his appeal.  The RO subsequently sent the veteran a letter 
in October 1996 informing him that his VA Form 9 had not been 
filed within the required period of time.  Thus, his claims 
were now closed.

The veterans Notice of Disagreement as to the timeliness of 
appeal issue was received in December 1996.  A Statement of 
the Case was issued in September 1997, and the veterans 
Substantive Appeal was received in October 1997.

A personal hearing before the RO was accorded to the veteran 
in June 1998.  He testified that he believed all the 
necessary forms had been submitted in a timely manner.  
Further, the veteran and his representative reviewed the 
contents of the request for extension that had been received 
July 20, 1995.  

Also on file are photocopies of pages from the veterans 
passport.  These documents show that the veterans passport 
had a date stamp of June 24, 1995, at Heathrow Airport.

The RO found that the veteran had not perfected a timely 
appeal to the rating decision of May 23, 1994, in the 
September 1997 Statement of the Case and Supplemental 
Statements of the Case promulgated in June and September 
1998.  Among other things, the RO determined that the 
veterans request for an extension was not granted, and that 
he had failed to show good cause for his untimely appeal.  
Moreover, while the veteran reported that he had been out of 
the country until July 1995, the evidence submitted did not 
establish that he was out of the country until July 18, 1995.  
Further, the evidence showed he was able to request an 
extension within the appeal period, and the appeal he 
ultimately submitted did not demonstrate any unusual 
complexity requiring extended time to complete.

In a December 1998 statement, the veterans representative 
argued that no decision was ever issued regarding the July 
1995 request for extension, despite the ROs assertions 
indicating otherwise.  Therefore, the RO violated its duty to 
assist the veteran and provide complete due process pursuant 
to Godwin v. Brown, 1 Vet. App. 419, 425-426 (1991) (VA must 
respond to claimants request for assistance one way or the 
other).  Consequently, the representative argued that it was 
the ROs lack of action that resulted in the current 
unwarranted appeal.  Based on this lack of action, the 
representative argued that a timely perfected appeal had been 
filed.

Legal Criteria.  Pursuant to 38 U.S.C.A. § 7105(a), a request 
for appellate review by the Board of a decision by the RO is 
initiated by a Notice of Disagreement and completed by a 
Substantive Appeal after a Statement of the Case has been 
furnished.  See 38 C.F.R. § 20.200.  

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  Proper completion and 
filing of a Substantive Appeal are the last actions the 
appellant needs to take to perfect an appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.202.  The Substantive Appeal should 
set out specific arguments relating to errors of fact or law 
made by the RO in reaching the determinations being appealed.  
To the extent feasible, the argument should be related to 
specific items in the Statement of the Case.  While the Board 
must construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determinations being appealed.  
38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.202.

A Substantive Appeal must be filed within 60 days from the 
date that the RO mails the Statement of the Case or 
Supplemental Statement of the Case to the appellant, or 
within the remainder of the 1-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  The date of mailing 
of the Statement of the Case or Supplemental Statement of the 
Case will be presumed to be the same as the date of the 
Statement of the Case and the date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.

A response which is postmarked prior to expiration of the 
applicable time limit will be accepted as having been timely 
filed.  However, in the event that the postmark is not of 
record, the postmark date will be presumed to be five days 
prior to the date of receipt of the document by the VA, 
excluding Saturday, Sunday and any legal holiday.  38 C.F.R. 
§ 20.305.

A request for an extension of the 60 day period for filing a 
Substantive Appeal may be submitted for good cause.  The 
request for such an extension should be in writing and must 
be submitted prior to the expiration of the time limit for 
filing the Substantive Appeal.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. §§ 20.202, 20.303.

Where a claimant requests a personal hearing with the filing 
of his Notice of Disagreement, this could reasonably be 
construed as a request for an extension of time in which to 
file a Substantive Appeal.  VAOPGCADV, No. 28-96, (Oct. 9, 
1996).  However, the filing of additional evidence after 
receipt of notice of an adverse determination does not extend 
the time limit for initiating or completing an appeal from 
that determination.  38 C.F.R. § 20.304.

Analysis.  In the instant case, the Board finds that the 
veteran submitted a timely request for an extension of the 
period for filing a Substantive Appeal.  38 U.S.C.A. § 
7105(d)(3); 38 C.F.R. §§ 20.202, 20.303.  The veteran was 
notified of the adverse rating decision by correspondence 
dated June 29, 1994, and the Statement of the Case was issued 
June 1, 1995.  Therefore, the veteran had until August 1, 
1995, in which to file his Substantive Appeal or request an 
extension.  See Id.; see also 38 C.F.R. § 20.302.  As stated 
above, the veterans request for an extension was received on 
July 20, 1995, which was within the required time period.

No decision regarding the veterans request for an extension 
is on file, despite the ROs findings that no good cause was 
shown for his extension.  The Board concurs with the 
veterans representative that the veteran was entitled to a 
response to this request, one way or another.  Further, this 
response should have been sent to the veteran prior to the 
expiration of his appeal period, and not after the fact as it 
appears to have been made in the instant case.  Moreover, 
taking into account the doctrine of reasonable doubt, the 
Board finds that evidence supports a finding that the veteran 
showed good cause for the requested extension.  See 38 C.F.R. 
§ 3.102.  The evidence tends to show that he was out of the 
country until mid-July 1995.  In his Notice of Disagreement, 
and concurrent letter to the VA Hospital, the veteran stated 
that he would be out of the country until June or July 1995.  
Both of these statements were written in March 1995, several 
months before the Statement of the Case was issued.  Thus, in 
the Boards opinion, the veteran had no motive to report he 
would be out of the country until perhaps mid-July unless 
this was true.  Furthermore, if the veteran had indeed just 
returned to the United States and reviewed his Statement of 
the Case, it is reasonable to assume that he would have 
wanted and needed some time to assess the complexity of his 
case and prepare any additional contentions of fact and law 
that he might have.  Also, the veterans Substantive Appeal 
was received August 25, 1995, slightly more than 1 month 
after his request for an extension.  The Board does not 
believe this was an unreasonable period of time in which to 
submit his Substantive Appeal, given the assumption that he 
first saw the Statement of the Case in mid-July.

The Board also notes that the veterans request for an 
extension in July 1995 also included a request for a personal 
hearing.  Pursuant to VAOPGCADV, No. 28-96, this request can 
also constitute a request for an extension.  Consequently, 
given the circumstances of this case and absent notification 
to the contrary, the Board finds that it would have been 
reasonable for the veteran to assume that his period for 
filing was extended until he received a personal hearing.  As 
stated above, the veteran was scheduled for a personal 
hearing on October 24, 1995, approximately 2 months after his 
Substantive Appeal was received.

For the reasons stated above, the Board concludes that the 
veteran perfected a timely appeal to the rating decision of 
May 23, 1994.  See generally Rowell v. Principi, 4 Vet. App. 
9 (1993).


ORDER

The benefit sought on appeal is granted to the extent that 
the Board has found that a timely appeal was perfected from 
the decision of May 23, 1994, which denied service connection 
for neck strain, hearing loss, tinnitus, and a dental 
disorder.


REMAND

In view of the above determination that the veteran perfected 
a timely appeal as to the service connection claims for neck 
strain, hearing loss, tinnitus, and a dental disorder, the 
Board finds that the veteran is entitled to further 
development of these issues, including the opportunity to 
present additional arguments as to the merits of the 
underlying claims.  Accordingly, this case is REMANDED for 
the following:

1.  The RO should contact the veteran, 
and afford him the opportunity to present 
any additional evidence he believes is 
pertinent to the underlying claims of 
entitlement to service connection for 
neck strain, hearing loss, tinnitus, and 
a dental disorder.  The RO should request 
the veteran to identify all medical care 
providers who have treated him for neck 
strain, hearing loss, tinnitus, and a 
dental disorder.  The RO should obtain 
records of any treatment not already on 
file.

2.  After the development requested above 
has been completed to the extent 
possible, as well as any additional 
development deemed necessary, the RO 
should again review the record.  If the 
any of the claims is not granted, the RO 
should issue a supplemental statement of 
the case which addresses any service 
connection issue not granted.  The 
veteran and his representative should be 
provided a reasonable time to respond 
thereto.

The case must then be returned to the Board, if otherwise in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
